"I promise to pay to Jesse Bruton, his heirs or assigns, the sum of fifteen hundred pounds, proclamation money, to wit, three hundred pounds on the third day of August, 1775; three hundred pounds on the third day of August, 1776; three hundred pounds on the third day of August, 1777; three hundred pounds on the third day of August, 1778; and three hundred pounds on the third day of August, 1779, for value received. Witness my hand and seal, 3d day of August, 1774." On the 5th January, 1775, Jesse Bruton assigned this bond, in the usual manner, to Messrs. Hamilton  Co.
The suit was tried in the Superior Court of Law for Halifax District, at April Term, 1802. The jury found the value of the money mentioned in the bond to be £ 1,020 15s., and assessed damages for the detention of the debt to £ 48 9 7. The plaintiffs, being dissatisfied with the verdict, moved for a new trial; and the case was referred to this Court.
This appears to me to be a proper case for a jury to ascertain the value of the bond, who may have all the circumstances relating thereto laid before them.